


FIRST AMENDMENT TO LEASE




FIRST AMENDMENT TO LEASE (“First Amendment”) dated as of the 2nd day of October,
2000 by and between The Graham Group, Inc., an Iowa corporation (hereinafter
referred to as “Landlord”), and Equitable Life Insurance Company of Iowa, an
Iowa corporation (hereinafter referred to as “Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant executed that certain “Lease Agreement” dated
August 31, 1995 (hereinafter referred to as the “Lease”); and


WHEREAS, the City of Des Moines (the “City”) in order to accomplish a planned
expansion by Allied Life Insurance Company and under threat of condemnation has
requested that Landlord convey to the City two surface parking lots currently
leased to Tenant under the Lease; and


WHEREAS, in order to accommodate the City, Landlord and Tenant have agreed amend
the Lease to allow for the conveyance of the two surface parking lots, provided
such amendment provides for substitute parking for Tenant under the Lease and
also satisfies other terms and conditions established by Landlord and Tenant,
including without limitation, the preservation of all options, priorities and
rights granted to, held and enjoyed by Tenant under the terms of the Lease.


NOW, THEREFORE, in consideration of the respective covenants and agreements
hereinafter set forth, the parties hereto hereby amend the Lease, as follows:


1.
The list of Exhibits at the bottom of the third unnumbered page of the Table of

Contents for the Lease is hereby revised to read as follows:


“Exhibit A -    Legal Description (Demised Premises, Parcel One and Parcel Two)


Exhibit B -
Legal Description (Principal Land, Hubbell Land, Energy Land and Graham's Fine
Arts Land)



Exhibit C -    Methodology Letter


Exhibit D -     Landlord Special Warranty Deed (North-half of the Site)


Exhibit E -    Landlord Special Warranty Deed (Hubbell Land)


Exhibit F -    Tenant Special Warranty Deed (Hubbell Land and Hubbell Ramp)”


2.
Article 24.1(iv) of the Lease is hereby revised to read as follows:



“(iv)    100 parking spaces located on the surface level of land known as the
North half of the block bordered by 9th Street on the East, 10th Street on the
West, Locust Street on the North and Walnut Street on the South, Des Moines,
Iowa (the “Hubbell Land”) and more particularly described in Exhibit “B”
attached hereto and incorporated herein by this reference (such 100 parking
spaces will be replaced by 100 parking spaces in the Hubbell Ramp, as defined in
Section 24.5, which is to be constructed in connection with the development of
the Phase 2 - Building);”






--------------------------------------------------------------------------------




3.
Article 24.1(v) of the Lease is hereby revised to read as follows:



“(v)    60 parking spaces located on the surface level of land known as the
Northwest quarter of the block bordered by 8th Street on the East, 9th Street on
the West, Locust Street on the North and Walnut Street on the South, Des Moines,
Iowa (the “Energy Land”) and more particularly described in Exhibit “B” attached
hereto and incorporated herein by this reference; and”


4.
Article 24.2(d) and 24.2(e) of the Lease are hereby revised to read as follows:



“(d)
The monthly parking rate for the surface parking spaces being used on the
    Hubbell Land shall be Thirty and No/100 Dollars ($30.00);



(e)
The monthly parking rate for the surface parking spaces being used on the
    Energy Land shall be Thirty and No/100 Dollars ($30.00);”



5.
The first sentence of the second unnumbered paragraph of Article 24.2 of the
Lease is hereby revised to read as follows:



“Notwithstanding the above, after the second lease year, Landlord may increase
or decrease parking rates for Parking Permits so as to reflect reasonable
increases in Landlord's expenses associated with such Parking Permits (provided,
however, that Landlord may not request an increase based on any increase in
property taxes resulting from the substitution of the Hubbell Land and the
Energy Land for the DMDC Land and the 12th Street Parking Land); and, provided,
further, that any such annual increase shall not exceed any annual increase in
the Consumer Price Index (the “CPI”) for such lease year; and, provided,
further, parking rates for the 150 parking spaces for vehicles in the Principal
Garage may be increased or decreased pursuant to the terms and conditions of the
Principal Parking Agreement.”


6.
The words “DMDC Ramp” in line 10 of Article 24.3 of the Lease are hereby

revised to read “Hubbell Ramp.”


7.
The words “DMDC Land” in line 14 of Article 24.3 of the Lease are hereby

revised to read “Hubbell Land.”


8.The phrase “DMDC Ramp” wherever it appears in Article 24.5(i) of the Lease is
hereby revised to read “Hubbell Ramp.”


9.The phrase “DMDC Land” wherever it appears in Article 24.5(i) of the Lease is
hereby revised to read “Hubbell Land” except for where it appears in the
following language in the middle of Article 24.5(i): “…Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00), plus reasonable costs incurred by
Landlord in preparing the DMDC Land for surface parking as required by this
Lease,…” That language is hereby revised to read as follows: “…Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) plus reasonable costs incurred by
Landlord in preparing the DMDC Land for surface parking as required by the
August 31, 1995 Lease (no costs are to be paid by Tenant in connection with the
preparation for parking of the Hubbell Land),..”


10.In Article 24.5(ii), the phrase “…Two Hundred Fifty Thousand and No/100
Dollars plus reasonable costs incurred by Landlord in preparing the DMDC Land
for surface parking required by this Lease,” is hereby revised to read “…Two
Hundred Fifty Thousand and No/100 Dollars plus reasonable costs incurred by
Landlord in preparing the DMDC Land for surface parking as required




--------------------------------------------------------------------------------




by the August 31, 1995 Lease (no costs are to be paid by Tenant in connection
with the preparation for parking of the Hubbell Land).”


11.The phrase “DMDC Ramp” wherever it appears in Article 24.5(ii) of the Lease
is hereby revised to read “Hubbell Ramp.”


12.The phrase “DMDC Land” wherever it appears in Article 24.5(ii) of the Lease
is hereby revised to read “Hubbell Land.”


13.The phrase “DMDC Ramp” wherever it appears in Article 24.6 of the Lease is
hereby revised to read “Hubbell Ramp.”


14.The phrase “DMDC Land” wherever it appears in Article 24.6 of the Lease is
hereby revised to read “Hubbell Land.”


15.The phrase “DMDC Land” wherever it appears in Article 25.14 of the Lease is
hereby revised to read “Hubbell Land.”


16.The phrase “Landlord covenants and warrants that: (i) Landlord is the fee
owner of the Site, DMDC Land, 12th Street Parking Land and Graham's Fine Arts
Land;” appearing in the first unnumbered paragraph of Article 28 is hereby
revised to read “Landlord covenants and warrants that: (i) Landlord is the fee
owner of the Site, Hubbell Land, Energy Land and Graham's Fine Arts Land;.”


17.The phrase “DMDC Land” wherever it appears in Article 32.2 of the Lease is
hereby revised to read “Hubbell Land.”


18.The phrase “12th Street Parking Land” wherever it appears in Article 32.2 of
the Lease is hereby revised to read “Energy Land.”


19.The following language is hereby added at the end Article 41 of the Lease:
“The parties will prepare and record an amendment to such Memorandum of Lease
reflecting the substitution of the Hubbell Land for the DMDC Land and the
substitution of the Energy Land for the 12th Street Parking Land.”


20.The phrase “DMDC Ramp” appearing in Article 50 of the Lease is hereby revised
to read “Hubbell Land.”


21.The phrase “DMDC Ramp” appearing in Article 50 of the Lease is hereby revised
to read “Hubbell Ramp.”


22.Exhibit B of the Lease is hereby deleted; and in lieu thereof, the document
attached hereto and labeled “Exhibit B” is hereby substituted.


23.Exhibit E of the Lease is hereby deleted; and in lieu thereof, the document
attached hereto and labeled “Exhibit E” is hereby substituted.


24.Exhibit F of the Lease is hereby deleted; and in lieu thereof, the document
attached hereto and labeled “Exhibit F” is hereby substituted.






--------------------------------------------------------------------------------




25.Tenant as of the date of this First Amendment to Lease currently is using the
parking lots defined as the “DMDC Land” and the “12th Street Parking Land” under
the Lease. Landlord shall complete all work necessary to prepare the Hubbell
Land and Energy Land for use by Tenant as surface parking lots and shall keep,
or cause to be kept, such new parking lots in good order, condition and repair.
The transition by Tenant from its use of the DMDC Land and 12th Street Parking
Land to its use of the Hubbell Land and Energy Land shall be pursuant to the
written plan and schedule attached hereto as Exhibit G.


26.The following new Article 56 is hereby added to the Lease:


“ARTICLE 56


PRIVATE BRIDGE AGREEMENT


Landlord has entered into, or will enter into, a Private Pedestrian Bridge
Agreement on or about even date herewith the City of Des Moines (herein “Private
Bridge Agreement”) allowing for the future construction and operation of a
private skybridge connect the Hubell Ramp to the Building and any future
building on the north half of the Site as anticipated herein. The Private Bridge
Agreement is fully assignable by Landlord to Tenant. If Tenant purchases the
Hubbell Land from Landlord pursuant to the terms of this Lease, Landlord agrees
to assign to Tenant all of its rights under the Private Bridge Agreement at the
same time title to the Hubbell Land is conveyed by Landlord to Tenant.
Contemporaneous with such assignment, Landlord at Tenant's request, agrees to
create, grant and convey to Tenant, its successors and assigns, permanent,
appurtenant easements running with the land granting Tenant reasonable ingress
and egress through the Building to and from the Hubbell Land and to and from any
building constructed on the north half of the Site. The obligations of Landlord
imposed by this Article 56 shall be binding on Landlord and its successors and
assigns. Landlord shall cooperate with Tenant in good faith in Tenant's
enforcement of the requirements of the Private Bridge Agreement against the City
of Des Moines, its successors or assigns.”


27.The above reflect all of the amendments to the Lease.


28.This First Amendment is an all respects subject to, and shall not be
effective until, the execution or issuance of all of the following on or before
October 2, 2000: (A) a written consent of Union Labor Life Insurance Company
(the mortgagee under the Lease) consenting to the terms and conditions of this
First Amendment and (B) receipt by Tenant of the following items which are
acceptable to it, in its sole and absolute discretion: (i) an amendment to that
certain Subordination, Nondisturbance and Attornment Agreement dated October 15,
1997 by and between Union Labor Life Insurance Company, Landlord and Tenant
approved and executed by all parties; (ii) the “Private Bridge Agreement”
between City and Landlord allowing for the future construction of a private
skybridge connecting the Hubbell Ramp to the Building (and any future building
on the north half of the Site) on terms acceptable to Landlord and Tenant; (iii)
a duly recorded deed of air rights envelope from City to Landlord and its
successors and/or assigns as their interests may appear; (iv) an amendment to
the Memorandum of Lease recorded at Book 7268, Page 548 of the Polk County
records with terms acceptable to Landlord and Tenant, which amendment must also
be duly recorded; (v) title endorsements to Tenant's leasehold title insurance
policy issued by First American Title Insurance Company in connection with the
execution of the Lease which are acceptable to Tenant and its counsel insuring
the enforceability of the above documents and confirming the preservation of all
rights, options and priorities granted to Tenant under the original lease; (vi)
a legal opinion from counsel satisfactory to Landlord and Tenant and its counsel
relating to the legality and enforceability of the above agreements with the
City; (vii) completion of the work as described in the written plan and schedule
attached hereto as Exhibit G.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this First Amendment to Lease to be
executed as of the day and year first above written.




LANDLORD:
                        
THE GRAHAM GROUP, INC. an Iowa
corporation


By /s/ George D. Milligan        
Name    George D. Milligan
Title    President


ATTEST:


By /s/ Charles R. Taylor    
Name    Charles R. Taylor
Title     Secretary


TENANT


EQUITABLE LIFE INSURANCE
COMPANY OF IOWA, an Iowa
corporation


By /s/ Christopher R. Welp    
Name    Christopher R. Welp
Title    C.O.O.


ATTEST:


By /s/ Janet K. Altes    
Name    Janet K. Altes
Title    Exec. Asst.




--------------------------------------------------------------------------------




FOR LANDLORD:


STATE OF IOWA        )
)SS:
COUNTY OF POLK        )


On this 28th day of July, 2000, before me a Notary Public in and for the State
of Iowa, personally appeared George D. Milligan and Charles R. Taylor, to me
personally known, who, being duly sworn, did say that they are the President and
Secretary, respectively, of THE GRAHAM GROUP, INC., an Iowa corporation, and
that the foregoing First Amendment to Lease was signed and sealed on behalf of
said corporation and the said George D. Milligan and Charles R. Taylor
acknowledged the execution of said instrument to be the voluntary act and deed
of said corporation for the uses and purposes therein set forth.




_________/s/ Jody L. Webb______    
Notary Public in and for the State
of IOWA


My Commission Expires:    9-11-01    










FOR TENANT:


STATE OF IOWA        )
)SS:
COUNTY OF POLK        )


On this 28th day of July, 2000, before me a Notary Public in and for the State
of Iowa, personally appeared C.R. Welp and Janet K. Altes to me personally
known, who, being by me duly sworn, did say that they are the C.O.O. and Exec.
Asst., respectively, of EQUITABLE LIFE INSURANCE COMPANY OF IOWA, and Iowa
corporation, and that the foregoing First Amendment to Lease was signed and
sealed on behalf of said corporation, and the said C.R. Welp and Janet K. Altes
acknowledged the execution of said instrument to be the voluntary act and deed
of said corporation for the uses and purposes therein set forth.




_________/s/ Jody L. Webb______        
Notary Public in and for the State
of IOWA


My Commission Expires:    9-11-01    




--------------------------------------------------------------------------------






EXHIBIT “B”


LEGAL DESCRIPTION


HUBBELL LAND - PARCEL 1


Lots 3, 4, 5 and 6; and all that part of the North-South Alley Right of Way
lying West of an adjoining Lots 3 and 4; All in Block 5, West Fort Des Moines,
an Official Plat, All now included in and forming a part of the City of Des
Moines, Polk County, Iowa.


ENERGY LAND                - PARCEL 2


Lots 5 and 6 in Block 6 and all that part of the east/west alley right-of-way
south of and adjoining Lot 6 in Block 6, all in WEST FORT DES MOINES, an
Official Plat, all now included in and forming a part of the City of Des Moines,
Iowa.


GRAHAM'S FINE ARTS LAND - PARCEL 3


Lot 6 (except the North 7 feet for street purposes) and all of Lot 5, Block 3 in
CAMPBELL AND McMULLEN ADDITION, now included in and forming a part of the City
of Des Moines, Iowa.


PRINCIPAL LAND - PARCEL 4


Lots 1, 2, 3, 4 and 5 of the OFFICIAL PLAT OF LOTS 1, 2 and 3 Block 3 of
HOLCOMB'S ADDITION TO FORT DES MOINES; Lots 4, 5 and 6 in Block 3 in HOLCOMB'S
ADDITION TO FORT DES MOINES; Lots 2, 3, 4 and 5 in Block 60 in CAMPBELL AND
MCMULLEN ADDITION TO TOWN OF FORT DES MOINES; Lot 3 of the OFFICIAL PLAT of the
Southwest Quarter (SW ¼) of Section 4, Township 78 North, Range 24, West of the
5th P.M.; and all of the Vacated North/South alley right-of-way lying East of
and adjoining said Lot 4 in Block 60 in Campbell and McMullen. Addition to Town
of Fort Des Moines and lying East of and adjoining Lots 4 and 6 in Block 3 in
Holcomb's Addition to Fort Des Moines, all now included in and forming a part of
the city of Des Moines, Iowa.






--------------------------------------------------------------------------------




EXHIBIT “E”


SPECIAL WARRANTY DEED










--------------------------------------------------------------------------------




EXHIBIT 1




Permitted Exceptions


1.
Items to which Equitable Life Insurance Company of Iowa is a party of record.



2.
Survey matters first appearing after the date hereof.



3.
Parties in possession (month to month agreements).



4.
Real Estate Taxes then due but not payable and delinquent.









--------------------------------------------------------------------------------




EXHIBIT “F”


SPECIAL WARRANTY DEED






--------------------------------------------------------------------------------




EXHIBIT 1




Permitted Exceptions


1.
Items to which Equitable Life Insurance Company of Iowa is a party of record.



2.
    Survey matters first appearing after the date hereof.



3.
    Parties in possession (month to month agreements).



4.
    Real Estate Taxes then due but not payable and delinquent.









--------------------------------------------------------------------------------




EXHIBIT G




1.
Up to 147 parking spaces will be available for use by Tenant on the Hubbell Land
and Energy Land on and after October 2, 2000.



2.
Up to 25 additional surface parking spaces will be available for use by Tenant
on the Hubbell Land on and after July 2, 2001.



All parking spaces will be constructed of first class materials and will be
completed in a good and workmanlike manner on or before the dates set forth
above. The parking lots containing such parking spaces will be designed with
control and access features substantially similar to the parking lots they are
replacing, including without limitation, parking spaces which are 16 feet by 8
feet 6 inches, access controlled by gates and electronic access cards, available
to each of Tenant's employees parking in such lots.








--------------------------------------------------------------------------------




HUBBELL LAND


PARKING LOT DIAGRAM






--------------------------------------------------------------------------------




ENERGY LAND


PARKING LOT DIAGRAM






